This is a review under article 78 of the Civil Practice Act of a determination of the Conservation Commissioner discharging petitioner, a game protector. Petitioner was accused of trapping activities during the months of December, 1940, and January and February, 1941. During the same period he was also charged with setting snares by which animals were taken. The Commissioner made no findings and for that reason alone we are required to annul the determination. (Matter of Elite Dairy Products v. -Ten Eyck, 271 N. Y. 488; Matter of New York Water Service Corp. v. Water Power & Control Comm., 283 N. Y. 23.) In addition to that the proof as to petitioner’s guilt is based on evidence that is unsubstantial and inconclusive. Determination annulled on the law and facts, with fifty dollars costs and disbursements to petitioner, and the matter is remitted to the Conservation Commissioner for further consideration with the right to either party to offer any additional testimony. All concur.